Title: To John Adams from John Marshall, 12 August 1800
From: Marshall, John
To: Adams, John



Sir
Washington Aug 12th. 1800

I send you the copy of a letter transmitted to this department by the Chevallier de Yrujo.
Your letter of the 31st. of July, inclosing one addressed to yourself personally, by the minister of his Catholic Majesty, was received on the 9th inst., & I have, in conformity with your wish, consulted with the Secretary of war on the means proper to be usd on the occasion. He will write to Colo. Hawkins requesting him to continue his endeavors to detach the endeavors from Bowles, & to suppress his party. Those endeavors have already been usd, & I believe successfully. A friendly deputation from the creek nation, with pacific objects, has visited the Seminoles, & it is hop’d will be too powerful for the mischief makers. Their endeavors will be aided by the recapture of St. Marks, an event mentioned by Colo. Hawkins in a letter of the 20th. of July. A Mr. Gilabert, who exercises the power of government at Pensacola in the absence of the governor who commands the expedition against Bowles, expresses his satisfaction at the friendly conduct of the United States, & I shoud conceive from his letters to Mr. Hawkins, that he neither expected nor wishd for thes efforts on our part than such as have been already made. It does not appear to me that the Spaniards require any military aid: nor do I suppose they woud be willing to receive it. A body of American troops in either of the Floridas would excite very much their jealousy, especially when no specific requisition for them has been made & when their own force is entirely competent to the object.
The Spanish Minister would appear to suspect that Bowles is supported by the British government. Altho that suspicion may have some appearances in its support, yet I am strongly inclined to believe the fact to be otherwise. Mr. Liston calld on me the other day in his passage through this city & read me part of a letter receiv’d by the last packet from Lord Grenville, requesting him to give the most positive assurances to the American government that the British government gave no aid support or direction to Bowles, nor did he act in any means whatever by their authority. Unless some strong counter testimony existed I should suppose these assurances deservd credit. I shall write a letter to the Chevallier conforming to your instructions.
I have also received your two letters one of the 31st. of July returning the dispatches from our ministers at Paris & the other of the 1st. of August concerning the dispatche from Mr. King No. 67.
If the payment of a sum in gross, in lieu of what might be awarded under the 6th— article of our treaty with Britain, should be decided on, there will certainly be much difficulty in estimating its amount; nor will it be possible to say precisely what its amount should be. We may conjecture & can only conjecture what seem, on our construction of the article, ought to be awarded against us; but when we recollect the extravagant pretensions of a majority of the board of commissioners, & that however the persons may be changd, yet the majority must continue to be constituted in a manner unfavorable to the United States, we shall come to apprehend that, tho those pretensions may in part be receded from, Yet sums will be awarded against us, exceeding what justice & a sound impartial construction of the article, woud warrant. Under these circumstances it would I think be the real interest of the United States to pay, perhaps something more than we believe to be really due, rather than risk the arbitration.
The claims of the British creditors woud not by such a compact be extinguishd as against American debtors. Our courts would still be open to them & their rights woud be the same as heretofore, but their claim against the American nation for those debts which had been lost or diminshd by impediments created by the different states woud be extinguishd by the new compact & the receipt on the part of their government of the stipulated satisfaction for such claims.
I doubt whether under such an arrangement it woud be necessary to obtain an assignment of the claim of the creditors— but if this be required, it may be done.
France I believe woud have no just cause to complain of such a transaction.
With the most respectful attachment / I remain Sir your obedt. Servt.

J Marshall